Citation Nr: 0500990	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the feet.

2.  Entitlement to service connection for osteoarthritis of 
the hands.

3.  Entitlement to service connection for osteoarthritis of 
the right elbow.

4.  Entitlement to service connection for osteoarthritis of 
the ankles.

5.  Entitlement to service connection for osteoarthritis of 
the left great toe.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of 
the knees.

7.  Entitlement to an increased evaluation for osteoarthritis 
of the left shoulder, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased evaluation for osteoarthritis 
of the right shoulder, currently evaluated as 10 percent 
disabling.

9.  Entitlement to a compensable evaluation for Dequervain's 
tenosynovitis of the right wrist.

10.  Entitlement to an increased evaluation for 
osteoarthritis of the cervical spine, currently evaluated as 
20 percent disabling.

11.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

12.  Entitlement to an effective date prior to April 3, 2000, 
for service connection for osteoarthritis of the right 
shoulder.

13.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had unverified active duty from September 1979 to 
September 1982, and from May 1984 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2001, 
January 2002, and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which 
denied the benefits sought on appeal.

The issues of entitlement to a compensable evaluation for 
Dequervain's tenosynovitis and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have osteoarthritis of the feet.

2.  The veteran does not have osteoarthritis of the hands.

3.  The veteran does not have osteoarthritis of the right 
elbow.

4.  The veteran does not have osteoarthritis of the ankles.

5.  The veteran does not have osteoarthritis of the left 
great toe.

6.  By rating decision in February 1999, the RO denied 
service connection for a bilateral knee condition as the 
veteran; the veteran did not initiate an appeal from the 1999 
rating decision.

7.  The evidence associated with the claims file subsequent 
to the February 1999 RO decision does not tend to establish 
any material fact which was not already of record at the time 
of the February 1999 rating decision, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral knee condition (claimed as osteoarthritis).

8.  The veteran's service-connected left shoulder 
osteoarthritis is manifested by: abduction to 160 degrees; 
flexion to 165 degrees; internal rotation to 40 degrees; 
external rotation to 90 degrees; with complaints of pain and 
discomfort.

9.  The veteran's service-connected right shoulder 
osteoarthritis is manifested by: abduction of 175 degrees; 
flexion to 135 degrees; internal rotation to 45 degrees; and 
external rotation to 90 degrees; with complaints of pain and 
discomfort.

10.  The veteran's degenerative joint disease of the cervical 
spine is manifested by no more than moderate limitation of 
motion of the cervical spine.  The combined range of motion 
of the cervical spine is 200.  There is no evidence of 
abnormal spinal contour.

11.  The veteran's lumbosacral strain has not been manifested 
by incapacitating episodes having a total duration of at 
least four weeks during the past 12 months; or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.

12.  The veteran filed a claim for service connection for 
nerve damage of the left shoulder in November 1998.

13.  A VA examination dated December 1998 showed no 
neurological disability of the left shoulder and the veteran 
was denied service connection in a rating decision dated 
February 1999.

14.  On April 3, 2000, the RO received the veteran's request 
that his claim for service connection for his shoulders be 
reopened. 


CONCLUSIONS OF LAW

1.  Osteoarthritis of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Osteoarthritis of the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Osteoarthritis of the right elbow was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Osteoarthritis of the ankles was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Osteoarthritis of the left great toe was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  The RO's February 1999 decision denying entitlement to 
service connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7105 (West 2003). 

7.  The additional evidence presented since the February 1999 
rating decision is not new and material, and the claim for 
service connection for a bilateral knee condition (claimed as 
osteoarthritis) has not been reopened.  38 U.S.C.A. § 5108 
(West 2003); 38 C.F.R. § 3.156 (2004).

8.  The criteria for a rating in excess of 20 percent for 
left shoulder osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2003); 38 C.F.R. § 3.159, Part 4, including §§ 
4.7, 4.71a and Diagnostic Code 5201 (2004).

9.  The criteria for an evaluation in excess of 20 percent 
for right shoulder osteoarthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (2003); 38 C.F.R. § 3.159, Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5201 (2004).

10.  The criteria for an evaluation in excess of 20 percent 
for osteoarthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5242)).

11.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155 (West 2003); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295, 8520 (2003); 67 
Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-
51458 (August 27, 2003).

12.  An effective date earlier than April 3, 2000, for the 
grant of service connection for osteoarthritis of the right 
shoulder is not warranted.  38 U.S.C.A. § 5110 (West 2003); 
38 C.F.R. §§ 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By letters dated August 2002, June and July 2003, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that to show service 
connection the medical evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease or a current physical disability that could 
be shown by medical evidence or other evidence showing the 
veteran had persistent or recurrent symptoms of disability; 
and a relationship between your current disability and an 
injury, disease, or event in service.  

The veteran was also informed that to establish entitlement 
to an increased evaluation for his service-connected 
disabilities, he must show that those service-connected 
disabilities have gotten worse.  

The veteran was informed that he had up to one year from the 
date of the letters to submit information.  The veteran was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was also informed of the information needed as to 
new and material evidence claims.  To qualify as new 
evidence, the veteran was informed that it must be submitted 
to VA for the first time.  New evidence documents could be 
documents, statements from laypersons, medical reports, or 
other similar evidence.  Evidence that is cumulative and 
tends to reinforce a previously established point is not 
considered new.  To qualify as "material evidence", the 
veteran was told that the additional information must bear 
directly and substantially upon the issue for consideration.  
It was noted that evidence of recent treatment would show 
only the present existence and generally would not establish 
a new factual basis on which service connection could be 
considered.  Until new and material evidence is received, the 
veteran was informed that his claim would not be considered 
reopened, and further action would not be warranted on the 
issue.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, scheduled for VA examinations in 
July 2003 and February 2004.  An addition VA opinion was 
requested and received by the RO in April 2004.  In addition, 
the veteran submitted private medical records.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis) are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Osteoarthritis of the feet, hands, right elbow, ankles, 
and left great toe

Background

Service medical records note a right foot ganglion cyst in 
1993.  The veteran was seen in August 1995 for a mass on the 
dorsum of the right foot, which was occasionally painful.  In 
August 1997 it was noted that the veteran had a ganglion cyst 
located over the first metatarsal cuboid joint of the right 
foot approximately 2 cm in diameter.  The cyst was filled 
with jelly like fluid consistent with a ganglion and was 
removed.  There were no complaints, treatment, or diagnosis 
of osteoarthritis of the feet.  The veteran was separated 
from service as a result of a Physical Evaluation Board which 
found early onset osteoarthritis involving the low back, 
shoulders, knees, neck, left elbow, and right wrist with x-
ray changes of decreased joint spacing and osteophyte 
formation in the hips and a mild to moderate reduction in 
range of motion.  It was noted that the other joints (knees, 
wrist, elbow, and lumbar spine) were clinically involved 
primarily manifested by pain on motion but were without x-ray 
changes or loss of motion.

At his December 1998 VA examination, the examiner noted a 
scar on the lateral right foot secondary to surgery.  The 
scar measured 3 cm in length x1 cm in width without 
depression or elevation.  It appeared to have slight keloid 
formation, otherwise negative.  The musculoskeletal 
examination noted a history of surgery to the right foot 
secondary to a cyst.  The veteran reported swelling up to the 
ankle about once a week with a duration of 24 hours since his 
surgery.  Toe/heel tandem walking appeared normal.  The 
veteran was able to stand on his heels without difficulty.  
No other abnormality was noted at the time including no 
alteration of color, temperature, or swelling.  The only 
abnormality noted upon visualization was the scar.  Range of 
motion to the right foot showed a dorsiflexion of 0 to 20 
degrees and inversion of 0 to 30 degrees.  X-ray to the right 
foot was negative.  

At his November 2001 VA examination, the examiner noted that 
there was no posture or gait abnormality.  A history of 
surgery to the right foot was noted as well as a scar which 
measured 3 cm by 1 cm without depression or elevation.  There 
was slight tenderness noted and slight keloid formation, 
otherwise negative.  Toe, heel, and tendon walking appeared 
normal.  The veteran was able to stand on his toes/ heels 
without difficulty.  Inspection of the foot, except for the 
scar, showed no abnormality, there was some tenderness noted 
within the scar itself.  The diagnosis was history of surgery 
right foot with scar as stated.

VA outpatient treatment records dated in May 2002 indicated 
that the veteran was seen for complaints of left foot pain 
for the last 10 days.  He reported sustaining an injury when 
he was involved in a car accident and jumped out of his car 
and landed on his left foot.  It was noted that apparently he 
landed in a wrong position.  He indicated using some light 
topical analgesics with some relief noted.  It was noted that 
the veteran had no difficulty ambulating.

The examination showed the left ankle had full range of 
motion and there was no swelling noted.  The right foot had 
no swelling or any tenderness.  He had full range of motion 
of the toes.  X-rays revealed no acute fractures or 
dislocations.  Some changes from old trauma were noted.  

At his July 2003 VA examination, the examiner noted that both 
feet and ankles appeared to have a normal weight bearing 
capacity and a normal gait.  It was noted that previous x-
rays in May 2002 were studied.  X-rays of the left foot 
revealed mild narrowing of the first metatarsophalangeal 
joint which was unchanged from previous study.  Other joint 
relationships were well maintained.  A few small, unfused 
ossicles were incidentally noted adjacent to the cuboid bone, 
which were unchanged and might be associated unfused 
ossification site or old ligamentous injury.  The diagnoses 
included: right foot surgical scar, nontender, well blended, 
and objectively asymptomatic; mild eczema of the feet 
bilaterally.

Service medical records are negative for complaints, 
treatment, or diagnosis of osteoarthritis of both hands.  The 
veteran was separated from service as a result of a Physical 
Evaluation Board which found early onset osteoarthritis 
involving the low back, shoulders, knees, neck, left elbow, 
and right wrist with x-ray changes of decreased joint spacing 
and osteophyte formation in the hips and a mild to moderate 
reduction in range of motion.  It was noted that the other 
joints (knees, wrist, elbow, and lumbar spine) were 
clinically involved primarily manifested by pain on motion 
but were without x-ray changes or loss of motion.

At his July 2003 VA examination, the veteran reported no 
direct military service connection to his hands, but believed 
his osteoarthritis from his service-connected joints was 
"spreading."  It was noted that despite this, he stated 
that he had no medical evaluation or treatment for his 
complaints in his hands indicating he had no x-rays or 
diagnosis by a private medical physician that stated he had 
developed osteoarthritis of the hands bilaterally.  He 
reported his hands had pain, which rated on a scale of 1 to 
10, on average as a 7, made better with rest, made worse when 
he typed in the work place.  The veteran indicated it had 
affected his activities of daily living due to poor grip 
strength and occasionally because of a decreased ability to 
type for long periods of time.

Examination of the veteran's hands bilaterally revealed no 
range of motion deficits of the fingers.  There was no 
evidence of rheumatoid or osteoarthritis in the manner of 
Bouchard's nodes or Heberden's nodes; these were absent.  
There was no muscle atrophy in the thenar or hypothenar 
eminence of the hands bilaterally.  Bilaterally equal and 
good grip strength was noted at 4+/5 bilaterally.  Normal 
capillary refill was noted.  The hands and fingers were 
neurovascularly intact.  X-rays showed no bone, joint, or 
soft tissue abnormality demonstrated.  The impression was 
negative examination of the hands.  

Service medical records are negative for complaints, 
treatment, or diagnosis of osteoarthritis of the right elbow.  
The veteran was separated from service as a result of a 
Physical Evaluation Board which found early onset 
osteoarthritis involving the low back, shoulders, knees, 
neck, left elbow, and right wrist with x-ray changes of 
decreased joint spacing and osteophyte formation in the hips 
and a mild to moderate reduction in range of motion.  It was 
noted that the other joints (knees, wrist, elbow, and lumbar 
spine) were clinically involved primarily manifested by pain 
on motion but were without x-ray changes or loss of motion.

At his July 2003 VA examination, the veteran reported he had 
some two years "paining," of his right elbow which was 
intermittent.  He rated it as a 5 on a scale of 1 to 10 and 
stated he believed it was secondary to osteoarthritis.  He 
recalled no injury or treatment for a right elbow condition 
during military service and denied having had any medical 
evaluation, treatment, or diagnosis by a personal medical 
physician post military service, which would indicate that he 
had right elbow osteoarthritis.

Examination of the veteran's right elbow revealed a normal 
external appearance with no tenderness to palpation, no joint 
effusion, a range of motion from 0 degrees in extension to 
132 in flexion.  It was noted that this would be secondary to 
a soft tissue end point as noted when the proximal forearm 
and biceps collide on flexion.  It did not appear to be a 
bony end point as noted in joint pathology.  X-rays were 
compared to study of May 2000.  No fracture or bone 
destruction was evident.  Normal joint relationships were 
maintained.  There was a traction spur at the posterior 
olecranon, which was unchanged from prior study.  Soft 
tissues were unremarkable.  The diagnosis was right elbow 
complaints with x-rays not consistent with claimant's 
allegations of arthritis.

Service medical records show no treatment for the left ankle.  
The veteran was seen in 1987 for an acute right ankle sprain.  
The veteran was separated from service as a result of a 
Physical Evaluation Board which found early onset 
osteoarthritis involving the low back, shoulders, knees, 
neck, left elbow, and right wrist with x-ray changes of 
decreased joint spacing and osteophyte formation in the hips 
and a mild to moderate reduction in range of motion.  It was 
noted that the other joints (knees, wrist, elbow, and lumbar 
spine) were clinically involved primarily manifested by pain 
on motion but were without x-ray changes or loss of motion.

At his July 2003 VA examination, the veteran reported that 
his claim for a bilateral ankle condition was based on the 
same causation as his hands, stating that he believed his 
osteoarthritis from the service connected joints was 
"spreading" to his ankles.  It was noted that despite this, 
he denied having had any evaluation, treatment, or diagnosis 
of osteoarthritis of the ankles bilaterally by his personal 
medical physician.  He rated his ankle discomfort on average 
as a 6 on a scale of 1 to 10, made better when he was off his 
feet, made worse when he had to wear street shoes.  He stated 
that it affected his activities of daily living because he 
had a decreased tolerance to shopping and occupationally he 
stated that his ankles had no effect unless he had a bout 
where they became swollen.

The examination of the right ankle showed no external 
evidence of injury or deformity.  Range of motion of the 
ankle revealed 20 degrees in dorsiflexion and 45 degrees in 
plantar flexion.  The anterior drawer test was negative.  
There was no crepitus or tenderness to palpation.  There was 
no objective evidence of bony hypertrophy or fusion.  
Examination of the veteran's left ankle revealed a similar 
examination with dorsiflexion to 20 degrees, plantar flexion 
of 45 degrees with no joint effusion and no bony hypertrophy.  
The drawer test was negative.  There was no ligamentous 
instability and both feet and ankles appeared to have a 
normal weight bearing capacity and a normal gait.  X-rays 
showed the ankle mortises were well maintained.  Normal joint 
relationships were maintained.  There was an unfused, well-
corticated, triangular ossicle at the tip of the left fibula.  
No remarkable spur formation was seen.  There was no evidence 
of joint effusion or soft tissue swelling.  

Service medical records are negative for complaints, 
treatment, or diagnosis of osteoarthritis of the big toe.  
The veteran was separated from service as a result of a 
Physical Evaluation Board which found early onset 
osteoarthritis involving the low back, shoulders, knees, 
neck, left elbow, and right wrist with x-ray changes of 
decreased joint spacing and osteophyte formation in the hips 
and a mild to moderate reduction in range of motion.  It was 
noted that the other joints (knees, wrist, elbow, and lumbar 
spine) were clinically involved primarily manifested by pain 
on motion but were without x-ray changes or loss of motion.

At his July 2003 VA examination, the veteran reported that he 
had had no medical evaluation or treatment in military 
service for a left great toe condition, no injury to his left 
great toe during military service.  He believed that his left 
great toe discomfort was an extension of his osteoarthritis 
secondary to marching and running during military service, so 
no medical physician has seen, treated, evaluated, or 
diagnosed this condition of which he was alleging.  

The examination of the veteran's left great toe revealed no 
external evidence of injury, no bony hypertrophy, and no 
joint effusion.  There was a normal motor and sensory 
examination.  Range of motion did not appear to be affected.  
The veteran noted to have a normal gait and station.  There 
was no objective evidence or pathology noted on the left 
great toe examination.  X-rays of the left great toe showed 
no fracture or dislocation seen.  There was nonfused 
ossification center or old trauma involving the cuboid.  
There were no significant changes.  The diagnosis was left 
great toe very mild x-ray findings consistent with mild 
arthritis.

In an April 2004 addendum to the July 2003 VA examination, 
the examiner requested that the diagnosis of "left great 
toe, very mild x-ray findings consistent with mild 
arthritis," be redacted as it was in error in light of the 
radiographic findings of the same date.  The examiner 
indicated that it should read, "left great toe, nonfused 
ossification center consistent with old cuboid trauma, not 
considered degenerative in nature."  The examiner noted that 
there was no evidence of osteoarthritis of the left great 
toe.  

B.  Anaylsis

Service medical records do not show osteoarthritis of the 
feet, hands, right elbow, ankles, or left great big toe and 
there are no subsequent medical records concerning diagnoses 
of osteoarthritis.  The July 2003 VA examination did not find 
any disability of the feet, hands, right elbow, ankles, or 
left great toe.  In addition, an April 2004 VA addendum to 
the July 2003 VA examination noted no evidence of 
osteoarthritis of the left great toe.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for osteoarthritis of the feet, hands, 
right elbow, ankles, and left great toe; however, there is no 
medical evidence of record, which establishes that the 
veteran currently has these disabilities.  Under these 
circumstances, there is no basis on which to grant service 
connection.

III.  New and material evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim to reopen in February 2002.

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated January 2004, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for a bilateral 
knee condition (claiming osteoarthritis).  Under applicable 
law and VA regulations, that decision is final, and the 
veteran's claims may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156 (2004).

Service connection for a bilateral knee condition was 
considered in a VA rating decision dated in February 1999.  
The veteran was denied service connection.  The veteran was 
notified of the decision and of his appellate rights, but he 
did not appeal.  The last final denial of the claim was a 
January 2004 RO decision, which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a bilateral knee condition.

The evidence of record at the time of the February 1999 RO 
decision consisted of the following:

Service medical records show that in May 1996 the veteran was 
seen with complaints of knee pain.  He was diagnosed with a 
possible cartilage injury.  The veteran was separated from 
service as a result of a Physical Evaluation Board which 
found early onset osteoarthritis involving the low back, 
shoulders, knees, neck, left elbow, and right wrist with x-
ray changes of decreased joint spacing and osteophyte 
formation in the hips and a mild to moderate reduction in 
range of motion.  It was noted that the other joints (knees, 
wrist, elbow, and lumbar spine) were clinically involved 
primarily manifested by pain on motion but were without x-ray 
changes or loss of motion. 

At his December 1998 VA examination, the veteran claimed 
arthritis in his knees.  The examination showed the knees 
essentially the same to each other.  The veteran stated that 
there was no actual incident of injury to the knees, but 
developed chronic problems secondary to physical labor.  The 
veteran was diagnosed with bilateral patellofemoral stress 
syndrome.  X-rays to the right and left knees were negative.

Evidence received after the February 1999 rating decision 
includes:

A May 2001 report from Three Rivers Healthcare Systems 
indicated that the veteran had recent onset of left knee pain 
and swelling without any trauma a few weeks ago and it had 
not gotten any better.  X-rays were essentially normal.  The 
veteran lacks 15 degrees of extension and only flexed to 40 
degrees.  Past medical history noted impingement syndrome, 
injected and treated nonoperatively and had a ganglion taken 
off.  The impression noted knee scope for effusion and 
internal derangement.

May 2001 VA outpatient treatment records showed that the 
veteran was seen for insidious onset of left knee pain.  He 
reported multiple recreational injuries to this but this was 
the first time he had had swelling.  The impression was 
effusion of the knee and the need for arthroscopy.  In July 
2001 it was noted that the veteran had recent arthroscopic 
surgery on the left knee and was undergoing physical therapy.  
In January 2002 records indicate that the veteran was seen 
with complaints of chronic back and knee pain.  The 
assessment was chronic back and knee pain with mild 
degenerative joint disease.  It was noted that the veteran 
had an appointment with a rheumatologist and in orthopedics 
in the next month.

An occupational medicine note from Saint Francis Medical 
Center dated July 2001, showed that the veteran was seen by a 
VA physician who performed left knee surgery in June.  It was 
noted that apparently the veteran had torn cartilage and was 
currently in rehabilitation.  The veteran reported weakness, 
pain, and some cracking.  It was noted that the veteran had 
no complaints relative to the right knee.

VA outpatient treatment records dated in April 2003 showed 
the veteran's chief complaint was left knee pain.  He 
reported problems with his left knee for many years.  He 
indicated he had arthritis of multiple joints stemming form 
his military service.  It was noted that the veteran 
underwent arthroscopy of his left knee in 2001 and the 
preoperative diagnosis was not clear.  The veteran indicated 
that the operation was ineffective in relieving his knee 
discomfort and he had been prescribed a knee brace.  X-rays 
of the knees were rather unremarkable and it was noted that 
it was unclear if these were weight bearing films.  It was 
noted that the veteran appeared to have focal cartilage loss, 
mostly patellofemoral.  

At his July 2003 VA examination, the veteran reported that 
during military service he sought treatment and was placed on 
profile during his career for aching in his knees.  He stated 
he had applied for compensation and pension for his knees 
previously and then denied.  He stated since his discharge 
from military service he had to undergo an arthroscopic 
surgery to his left knee for cartilaginous tear.  He 
indicated he had no surgery to the right knee.  The veteran 
reported using bilateral elastic knee braces of which he was 
wearing at the examination, which appeared to be new.  He 
indicated that he had been using these elastic knee 
supports/braces for the past two months.  He rated the 
discomfort in his knees bilaterally as an 8 on a scale of 1 
to 10, made better with rest, medications, and the elastic 
support/braces, made worse with any squatting or climbing 
stairs.  He stated that his personal medical physician has 
diagnosed him with bilateral knee osteoarthritis.

X-rays of the knees showed no bone, joint, or soft tissue 
abnormality.  The impression was normal examination of the 
knees.  The diagnosis was bilateral knee complaints, with 
normal x-rays.

Analysis

There is no additional medical evidence since the February 
1999 RO decision concerning the veteran's bilateral knee 
condition showing a nexus to service.  The evidence received 
after the February 1999 RO decision is shows that the veteran 
underwent a left knee arthroscopy in June 2001.  VA 
outpatient treatment records indicated in May 2001 that the 
veteran was seen for insidious onset of left knee pain.  He 
reported multiple recreational injuries to this but this was 
the first time he had had swelling.  The veteran reported no 
problems with the right knee.  What was missing at the time 
of the February 1999 RO decision and what is missing now, is 
medical evidence of a bilateral knee disability with a 
competent opinion linking that disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

In absence of new evidence, the request to reopen the claim 
of service connection for a bilateral knee condition falls 
short of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the request to reopen the claim must be denied.

IV.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

A.  Osteoarthritis of the right and left shoulders

Background

At his May 2000 VA examination, the veteran stated that he 
had pain in his shoulders since 1996.  He indicated that 
there was no specific event, which precipitated this.  He 
stated he was a serious weight lifter and bench presser.  The 
veteran believed that after a particularly strenuous exercise 
training program for a unique military function, he developed 
discomfort of both shoulders; this has persisted.  The 
veteran noted the left more severely involved.  He reported 
pain with overhead use and with bringing the arm across the 
midline.  It was noted that there had been no specific 
treatment for this problem and no injections had been 
administered.  The veteran also complained of interscapular 
and neck pain.  This was predominantly interscapular in 
location.  The veteran stated that the pain, at times, was 
incapacitating during flares.  He denied numbness or 
dysesthesias in his upper extremities.  It was noted that the 
veteran had been medicated with acetaminophen and Naprosyn.

The examination showed full range of motion of the shoulder.  
He had forward flexion of 160 degrees, extension to 30 
degrees, external rotation to 60 degrees, and internal 
rotation to 50 degrees.  The veteran had a negative Jobe, 
negative Hawkins, but a positive Neer.  He had vague 
tenderness over the greater tuberosities and vague tenderness 
over the AC joints.  Passive range of motion produced no 
discomfort.  Provocative maneuvers for the AC joint were 
reproductive of symptoms.  

Examination of the interscapular spine revealed no atrophy.  
His scapulothoracic motion was within normal limits.  There 
was no crepitus upon scapulothoracic motion.  There was vague 
tenderness with compression over the thoracic spinous 
processes.  X-rays of the shoulders was significant for AC 
arthrosis bilaterally with inferior osteophyte formation.  

A March 2001 VA outpatient treatment record noted that the 
veteran was seen with chronic pain in the shoulder.  It was 
noted that an arthrogram was done which showed that his 
rotator cuff was intact.  The veteran was injected with 
Cortisone and he got some relief.  The assessment was chronic 
osteoarthritis both shoulders.

At his November 2001 VA examination, the veteran reported 
working at Proctor and Gamble as a laborer and had a great 
deal of difficulty lifting anything of 50 pounds secondary to 
his shoulder.  He stated he stopped working as of February 1; 
this was secondary to the shoulders and back.  The veteran 
reported that he was receiving Cortisone shots to the 
shoulder, about every 3 to 4 months.  The veteran complained 
of chronic stiffness of the bilateral shoulders with no 
reported injury.  He indicated that flare-ups were 
particularly worse wit physical activity and with changing 
weather

The examination showed tenderness noted deep within the 
joint.  There was some crepitus noted with any type of range 
of motion.  Right arm adduction was 0 to 25 degrees and 
abduction was 0 to 100 degrees with increased tenderness 
noted.  He was able to extend to 140 degrees; forward flexion 
was 0 to 95 degrees with increased tenderness noted, and able 
to extend to 130 degrees.  The examiner noted that strength 
in the arms was good, pulses were intact.  Tenderness was 
deep within the joint itself.  The left shoulder again noted 
crepitus with range of motion; tenderness was particularly 
noted from greater than 85 degrees, able to extend to 130 
degrees.  Both forward flexion and abduction.  Pulling the 
humerus directly down on either shoulder, no slippage was 
noted.  Dealing with the left shoulder, adduction was 0 to 30 
degrees.  

At his November 2001 VA neurological examination, the veteran 
reported constant pain in his neck and shoulder with 
intermittent numbness and tingling in his left hand.  The 
veteran indicated that he thought his left shoulder pain was 
getting worse.  The impression indicated that the veteran was 
having neck and shoulder pain.  The examiner noted that the 
veteran had disc herniation, which might possibly be 
contributing to these symptoms.  He had EMG nerve conduction 
studies in the past, which were essentially within normal 
limits.  The examiner indicated that it was possible that the 
veteran might be having intermittent cervical radiculpathy 
causing these symptoms.  It was noted that there did not 
appear to be any significant change in his neurological 
examination, compared to his examination of December 1998.

Outpatient treatment records from Saint Francis Medical 
Center - Procter and Gamble Health Services dated July 2001 
to March 2002 showed that in July 2001 an arthrogram of the 
left shoulder was reportedly negative or nonsignificant.  It 
was noted that the veteran was not doing any physical therapy 
on the left shoulder.  It was noted that he was not doing any 
above the shoulder activity pending the neurosurgical 
evaluation.  He was able to drive a car.  The examination 
showed range of motion to be surprisingly good.  The veteran 
was able to rotate 45 to 50 degrees left and right.  
Extension and flexion was full but painful.  The range of 
motion of the shoulders demonstrated some subtle signs of 
impingement on left abduct at 130 degrees.  Forward flexion 
was smoother and most of his symptoms surround the left 
shoulder.  Muscle mass of the hands was normal and strength, 
gross pinch of an index, ulnar intrinsics, wrist 
dorsiflexion, and volar flexion was all 5/5.  There was some 
demonstrable weakness perhaps due to pain of the shoulders of 
the triceps.  In March 2002, the veteran reported that he was 
disabled due to his arthritis and the shoulders were 
indicated as the primary reason for limitations.  The veteran 
stated that he needed his shoulders replaced.  It was noted 
that the veteran completed a Functional Capacity Evaluation 
in November 2001, which clearly demonstrated poor effort, and 
subjective complaints were inconsistent with functional 
ability.  Significant self-limiting behavior was noted. He 
indicated he applied for Social Security Disability benefits

In February 2002, the veteran reported some increasing 
distress with his right shoulder.  It was noted that 
previously it was his left.  Range of motion was noted as 140 
degrees right and 120 on the left and forward flexion was 
full.  There was difficulty with internal rotation.  External 
rotation was full but pain at the extremes.  The assessment 
was degenerative arthritis, probable deconditioning due to 
inactivity.

A February 2001 VA outpatient treatment note indicated that 
the veteran called stating that the left shoulder injections 
were not helping any longer and he wanted a shoulder scope.  
X-rays showed AC spurring especially on the left, which was 
more symptomatic shoulder.  An addendum noted that the 
veteran had a positive impingement on the left shoulder after 
the abduction past the 90 degrees it was extremely painful 
for him.  There was no evidence of drop arm test or rotator 
cuff pathology; however, it was felt that an arthrogram was 
beneficial to rule out rotator cuff pathology versus 
impingement syndrome.  In March 2001, it was noted that an 
arthrogram showed that the veteran's rotator cuff was intact.  
The veteran was injected with Cortisone and got some relief.  
An August 2001 VA neurosurgery consultation indicated that 
the veteran did have some limitation of abduction to 180 
degrees of both arms at the shoulders and he had been advised 
as he had before about retaining full movement at his 
shoulders.  In October 2001 VA outpatient treatment records 
indicate that the veteran reported getting pain in his 
shoulder, which were associated with lifting.  No evidence of 
acute inflammation in any joints was noted.  ANA and 
rheumatoid factor were negative.  It was noted that 
clinically it did not look like rheumatoid arthritis, but an 
opinion would be requested.  In February 2002 treatment 
records indicate that the veteran had been referred with 
concern about inflammatory arthritis.  The veteran reported 
that within the last 5 years or so he had pain in the 
shoulders, left greater than right.  He indicated that he had 
been diagnosed with rotator cuff impingement syndrome and had 
3 steroid injections to the left shoulder.  He indicated that 
this provided some relief lasting for several months.  It was 
noted that the veteran had osteoarthritis involving multiple 
joints and he had occupational risk factors that might 
explain some of the extent of involvement.  There was no 
suggestion of inflammatory arthritis based on history or 
physical examination.  

At his July 2003 VA examination, the veteran reported that 
since his last VA examination he was requesting an increased 
rating for his shoulders due to the increased pain and 
increasing weakness.  He rated his discomfort in his 
shoulders bilaterally on average as an 8 on a scale of 1 to 
10.  It was made better with his medications and worse with 
any overhead work.  He stated that he had no problems with 
his shoulders except when doing overhead work.  
Occupationally, he reported he was never required to perform 
overhead work.  Regarding his activities of daily living, he 
stated that because of his shoulders he did not participate 
in general house maintenance.  He indicated that his last 
medical evaluation was several months ago when he received a 
refill of his nonsteroidal anti-inflammatory medications for 
treatment of the condition.

The examination of the veteran's right shoulder revealed a 
range of motion in abduction of 175 degrees, flexion to 135 
degrees, external rotation to 90 degrees, and internal 
rotation to 45 degrees.  Repetitive motion did not appear to 
affect this.  He had a negative impingement test and a 
negative drop arm sign.  No ligamentous instability was noted 
in the shoulder.  Evaluation of the veteran's left shoulder 
showed no external evidence of injury or surgical excision.  
Range of motion showed abduction to 160 degrees, flexion to 
165 degrees, external rotation to 90 degrees, internal 
rotation to 40 degrees, negative drop arm sign, and negative 
impingement test.  No muscle deformity was noted.  X-rays 
showed humeral heads to be normal in contour and position.  
Glenohumeral joints were well maintained.  There was minimal 
periarticular spur formation seen at the acromioclavicular 
joints bilaterally.  No pathologic soft tissue calcifications 
were seen.

Criteria

The RO has rated the veteran's right and left shoulder 
osteoarthrits by analogy to limitation of motion of the arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this 
diagnostic code, a 20 percent rating contemplates the major 
arm being limited to shoulder level.  A 30 percent rating 
contemplates limitation of the major arm to midway between 
side and shoulder level, while a 40 percent rating requires 
limitation to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).

Analysis

Medical records show that an arthrogram of the left shoulder 
was negative and the rotator cuff was intact.  At his July 
2003 VA examination, the veteran's right shoulder revealed a 
range of motion in abduction of 175 degrees, flexion to 135 
degrees, external rotation to 90 degrees, and internal 
rotation to 45 degrees.  Repetitive motion did not appear to 
affect this.  He had a negative impingement test and a 
negative drop arm sign.  No ligamentous instability was noted 
in the shoulder.  Evaluation of the veteran's left shoulder 
showed no external evidence of injury or surgical excision.  
Range of motion showed abduction to 160 degrees, flexion to 
165 degrees, external rotation to 90 degrees, internal 
rotation to 40 degrees, negative drop arm sign, and negative 
impingement test.  No muscle deformity was noted.  X-rays 
showed humeral heads to be normal in contour and position.  
Glenohumeral joints were well maintained.  There was minimal 
periarticular spur formation seen at the acromioclavicular 
joints bilaterally.  No pathologic soft tissue calcifications 
were seen.

Medical records show complaints of pain in the right shoulder 
but no findings of dislocation, malunion, other deformity or 
impairment, or nonunion.  

After consideration of all the evidence the it is found that 
the evidence simply does not establish that the veteran's 
bilateral shoulder disability restricts movement of his right 
or left arms to less than shoulder level.

As to the aforementioned DeLuca criteria, these have been 
considered.  However, they would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his complaints of pain and limitation.  In short, 
the evidence of record is consistent with the evaluations 
noted, and no more, for the veteran's service-connected 
bilateral shoulder disabilities.

Higher evaluations can also be warranted for ankylosis of the 
scapulohumeral articulation under Diagnostic Code 5200, or 
other impairment of the humerus under Diagnostic Code 5202 
involving recurrent dislocation at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement, or 
involving malunion of the humerus with marked deformity.  
However, the medical evidence does not show that the required 
manifestations are present during this time period.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint. In the 
present case, this would involve limitation of motion of the 
right and left shoulder joints.  However, the veteran is 
already being compensated for this symptom, under Diagnostic 
Code 5201.  Hence, additional compensation for this 
manifestation would here be impermissible under 38 C.F.R. § 
4.14 (2004).

After consideration of the evidence, it is found that the 
criteria for separate, compensable evaluations under 
Diagnostic Codes 5200, 5202, or 5203 are not met. 



B.  Osteoarthritis of the cervical spine

Background

At his May 2000 VA examination, the veteran reported 
interscapular and neck pain.  This was predominantly 
interscapular in location.  The veteran stated the pain, at 
times, was incapacitating during flares.  He denied numbness 
or dysesthesias in his upper extremities.  It was noted that 
he has been medicated with acetaminophen and Naprosyn.

The examination showed full range of motion of the cervical 
spine.  He could bring his chin to chest, extend 30 degrees, 
laterally rotate 30 degrees, and laterally bend 20 degrees, 
all without difficulty.  He had negative Spurling maneuver.  
There was tenderness over the cervical spinous processes in 
the mid and lower cervical regions.  There were no trigger 
points over the trapezius.  There was no atrophy about the 
shoulders.  X-rays showed mild degenerative changes in the 
mid and lower cervical regions.  The interscapular spine was 
significant for what appeared to be degenerative changes at 
multiple levels.  The impression indicated mild cervical 
spondylosis.

An April 2001 VA MRI of the cervical spine revealed small 
central disc herniation at C5 - C6 with obliteration of 
epidural space and minimal encroachment of the cervical cord 
in the central part of the spinal canal causing some 
flattening of the cervical cord; posterior osteophyte due to 
osteoarthritis of C6 - C7 causing partial obliteration of 
epidural space with minimal encroachment of cervical cord; 
slight bulging disc of C3 - C4.

At his August 2001 VA neurosurgery consultation, the veteran 
reported pain in his neck over the cervical thoracic area and 
was in the spine.  He did not have radicular pain.  The 
examiner noted that the veteran's neck was tender over the 
lower cervical areas.  Neck motions were carried out through 
a good range of motion.  The examiner reviewed the MRI and 
indicated that the veteran had degenerative changes at C5 - 
C6 and to a lesser extent at C6 - C7.  There was no 
compression of the cord, and there was no evidence of 
radicular compression.  The examiner noted that the veteran's 
clinical picture was not that of cord or root compression, 
and there was absolutely no indication for a neurosurgical 
procedure at this time.

Outpatient treatment report from Saint Francis Medical 
Center, Procter and Gamble Health Services dated October 2001 
showed that the veteran was recently seen by a neurosurgeon 
who indicated degenerative changes at C5 6, C6 7.  It was 
noted that there was no compression of the cord as originally 
thought.  There was no evidence of radicular compression. 

At his November 2001 VA examination, the veteran reported 
chronic pain, which caused problems sleeping at night.  The 
pain was located at the base of the neck particularly noted 
to the paravertebral areas bilaterally, greater to the right 
then left.  Also, the veteran complained of stiffness 
particularly increased in the early morning and with changing 
weather and cold days.  

The examination showed range of motion forward flexion of 0 
to 34 degrees, backward extension of 0 to 36 degrees, left 
lateral flexion from 0 to 30 degrees, right lateral flexion 
from 0 to 34 degrees, rotation to the left of 0 to 44 
degrees, and rotation to the right of 0 to 43 degrees.  

At his November 2001 VA examination, the veteran reported 
neck pain with radiation to his left shoulder.  He stated to 
have these symptoms in 1996 after physical training.  The 
veteran reported almost constant pain in his neck and 
shoulder and had intermittent numbness and tingling in his 
left hand.  He indicated that his numbness and tingling was 
usually associated with physical activities.  

The examination showed that upon spinal percussion the 
veteran had tenderness in the cervical area and also 
complained of pain in the left shoulder.  There was no muscle 
atrophy and his tone was normal.  His strength was 5/5.  
There was no significant grip weakness noted on the 
examination.  Fine motor movements of both upper and lower 
extremities were within normal limits.  The examiner 
indicated that the veteran was noted to have disc herniation, 
which might possibly be contributing to these symptoms.  The 
examiner noted that the veteran had EMG nerve conduction 
studies in the past, which were essentially within normal 
limits.  It was possible that he might be having intermittent 
cervical radiculopathy causing these symptoms.  There did not 
appear to be any significant change in his neurological 
examination compared to his examination of December 1998.

A July 2003 VA outpatient treatment record showed the veteran 
complaining of intermittent neck and back pain for which he 
had been evaluated and treated in different places.  It was 
noted that currently the veteran had no radiculopathic 
symptoms in cervical or lumbar distribution.  Both neck and 
back seemed to be quiescent.

At his February 2004 VA examination, the veteran reported 
pain in the cervical spine, which was in the vertebral bodies 
only, lesser into the paravertebral areas.  He indicated the 
pain was much better upon first arising in the morning and 
after being up for about 1 1/2 hours particularly with driving 
or setting behind a desk where he works he had increased 
pain.  The pain became worse with sitting and would develop 
increased stiffness and pain.  It was noted that the veteran 
was not complaining of any radiation of pain and did not 
complain of any neuropathy to the upper extremities.  The 
veteran stated that the worse time for pain was from mid-
afternoon to evening particularly after working.  He reported 
that cool weather did increase the pain.  He denied flare-ups 
and complained of more chronic type in nature, and was 
essentially every day.  The veteran described the pain in the 
neck as more of an aching throbbing type pain.  

The examination showed palpation tenderness noted into the 
vertebral bodies, into the lower thoracic, upper lumbar area.  
Pain was about 50/50 compared to the vertebral bodies and 
paravertebral areas.  Some small muscle spasms were noted in 
the paravertebral areas left and right.  The veteran denied 
any stimulation of pain or radiation of pain.  He denied any 
increased pain upon stimulation of sciatic nerve notch and 
denied any decreased sensation of the lower extremities.  
Strength of the lower extremities was essentially strong and 
equal bilaterally.  Musculature was intact.  

Range of motion to the cervical spine forward flexion was 
from 0 to 32 degrees out of 0 to 45 degrees.  Backward 
extension was from 0 to 30 degrees out of 0 to 55 degrees.  
Rotation to the left was from 0 to 40 degrees out of 0 to 70 
degrees.  To the right was from 0 to 35 degrees out of 0 to 
70 degrees.  Lateral bending to the left was from 0 to 35 
degrees out of 0 to 40 degrees.  To the right, from 0 to 30 
degrees out of 0 to 40 degrees.  The veteran did 5 
repetitions of complete forward flexion and backward 
extension.  No change in the range of motion was noted but on 
3rd attempt the veteran was complaining of increased pain.  
Diagnostic testing indicated a May 2000 x-ray of the cervical 
spine showed severe degenerative joint disease.  

Criteria

The veteran contends that his service-connected 
osteoarthritis of the cervical spine, is more disabling than 
currently evaluated.

The appellant's cervical spine disorder includes arthritis.  
Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (2003).

During the course of this appeal, the rating criteria for 
spine disorders were changed effective September 26, 2003. 
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  The new criteria are only 
applicable to the period of time since their effective date.  
VAOPGCPREC 3-2000. See also VAOPGCPREC 7-2003.  The RO has 
evaluated the veteran's cervical spine disability under both 
the new and old rating criteria.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The veteran's service-connected cervical spine disorder was 
assigned a 20 percent rating under the old criteria of 
Diagnostic Code 5290, for moderate limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  Under that code, a 20 percent rating is prescribed 
for moderate limitation of motion of the cervical spine and a 
30 percent rating is prescribed for severe limitation of 
motion of the cervical spine.  Id.

Under the revised rating criteria, the veteran's service-
connected cervical spine disability is rated under the 
general rating formula for diseases and injuries of the 
spine.  Under this formula, degenerative arthritis of the 
spine (Code 5242) is rated as follows with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less, 
or there is favorable ankylosis of the entire cervical spine.  
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5242)).

Note (1) following the general rating formula reflects that 
for VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  Note (4) 
provides that each range of motion measurement is to be 
rounded to the nearest five degrees.

Analysis

After reviewing the entire medical record, it is concluded 
that an evaluation in excess of 20 percent for the veteran's 
osteoarthritis of the cervical spine is not warranted, either 
under the old or the new rating criteria.

The veteran's February 2004 VA examination showed palpation 
tenderness noted into the vertebral bodies, into the lower 
thoracic, upper lumbar area.  Pain was about 50/50 compared 
to the vertebral bodies and paravertebral areas.  Some small 
muscle spasms were noted in the paravertebral areas left and 
right.  The veteran denied any stimulation of pain or 
radiation of pain.  He denied any increased pain upon 
stimulation of sciatic nerve notch and denied any decreased 
sensation of the lower extremities.  Strength of the lower 
extremities was essentially strong and equal bilaterally.  
Musculature was intact.  

Range of motion to the cervical spine forward flexion was 
from 0 to 32 degrees out of 0 to 45 degrees.  Backward 
extension was from 0 to 30 degrees out of 0 to 55 degrees.  
Rotation to the left was from 0 to 40 degrees out of 0 to 70 
degrees.  To the right was from 0 to 35 degrees out of 0 to 
70 degrees.  Lateral bending to the left was from 0 to 35 
degrees out of 0 to 40 degrees.  To the right, from 0 to 30 
degrees out of 0 to 40 degrees.  The veteran did 5 
repetitions of complete forward flexion and backward 
extension.  No change in the range of motion was noted but on 
3rd attempt the veteran was complaining of increased pain.  
Diagnostic testing indicated a May 2000 x-ray of the cervical 
spine showed severe degenerative joint disease.  

When the cervical spine disability is evaluated under the old 
rating criteria, and in light of all the medical records, 
including reported degrees of motion of the cervical spine, 
and the effects of pain on use (38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it is found 
that the appellant's osteoarthritis of the cervical spine is 
productive of no more than moderate limitation of motion, 
warranting a 20 percent rating under Code 5290.  The evidence 
does not demonstrate severe limitation of motion of the 
cervical spine as required for an even higher rating.

When the cervical spine disability is evaluated under the new 
rating criteria, no more than a 20 percent rating is 
warranted, as the medical evidence does not show that the 
veteran has forward flexion of the cervical spine which is 
less than 15 degrees.  Moreover, the combined range of motion 
of the veteran's cervical spine is 200, and there is no 
ankylosis of the cervical spine.  68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5242)).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for osteoarthritis of the 
cervical spine.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Lumbosacral strain

Background

At his March 2000 VA examination, the veteran reported he had 
good days 4 days a week at which time he rated the pain as a 
4 on a scale of 0 to 10.  He reported bad days were 3 days a 
week at which time he rated pain as an 8.  He indicated 
flare-ups still remained approximately once a week secondary 
to any type of physical labor.  Duration of the flare-ups was 
reported as approximately 24 hours.  During flare-ups, he 
stated he really did absolutely no physical activity.  Pain 
was more complained of to the lateral aspects of the spine 
itself.  It was noted that current medications included over 
the counter muscle ointment, Tylenol 500mg, and 1 tablet 4 
times a day, Naproxen 500 mg, 1 tablet as needed.  It was 
noted that the veteran had no surgery or used crutches or 
special devices.  The veteran reported treating himself to 
hot tub soaks once a week secondary to his back.

The examination showed active range of motion forward flexion 
from 0 to 60 degrees, backward extension from 0 to 15 
degrees, and right and left lateral flexion from 0 to 25 
degrees.  Straight leg raises noted pain at an elevation of 
the right leg at 45 degrees and the left leg at 35 degrees.  
During the forward flexion and active range of motion pain 
was particularly noted in the last 10 degrees of the range of 
motion.  Visualization of the back noted alignment was 
normal.  Palpation to the back noted pain to the lower lumbar 
paravertebral areas.  There was some knotting sensation noted 
with palpation to both sides of the lumbar spine.  When these 
areas were stimulated, pain was radiated laterally.  With 
sciatic nerve notch stimulation, the veteran also complained 
of pain laterally.  Reflexes to the lower extremities noted 
both patella and Achilles' reflexes equal and +1 bilaterally.  
With forward flexion and backward extension against 
resistance after 5 repetitions the veteran stated the pain 
was essentially the same as the first repetition.  Flexion 
and extension of the lower legs against resistance after 5 
repetitions the veteran did complain of pain both with 
extension and flexion, less with extension than flexion, but 
pain was essentially the same from the first to the fifth 
repetition.  There were no posture abnormalities.  The 
veteran's gait noted a stiff back type gait.  The veteran was 
able to squat about 75 percent of a normal squat but moved 
his legs at a very wide based type stance.  Feet were further 
apart than shoulder width.  X-rays of the lumbar spine were 
negative.

At his May 2000 VA examination, the lumbar spine demonstrated 
negative straight leg raising in the seated position.  There 
was no focal paresis in the lower extremities and no atrophy.  
X-rays of the lumbar spine showed mild spondylosis.

March 2000 VA x-rays of the lumbosacral spine showed the 
vertebral bodies were normally aligned and the intervertebral 
disc spaces were normal.  There was no evidence of fracture, 
dislocation, or bone destruction.

At his November 2001 VA examination, the veteran reported 
working for Proctor and Gamble as a laborer and had a great 
deal of difficulty lifting anything over 50 pounds secondary 
to the shoulder.  He stated he stopped working as of 
February1 secondary to the shoulders and the back.  

The examination showed good alignment.  The veteran stated he 
had good days and bad depending on the flare-ups, which 
occurred about once a week, secondary to physical labor such 
as cutting grass, lifting, bending, with duration of about 24 
hours.  The veteran stated that during these flare-ups he 
really did absolutely no physical activity.  Musculature was 
well developed bilaterally.  Pain was particularly worse to 
the paravertebral areas bilaterally.  Less discomfort was 
noted directly upon the vertebral bodies.  Active range of 
motion noted a forward flexion from 0 to 48 degrees with pain 
particularly expressed increased at 40 to 48 degrees, 
backward extension from 0 to 22 degrees, left lateral flexion 
from 0 to 22 degrees, and right lateral flexion from 0 to 25 
degrees.  Straight leg raises; able to elevate either leg to 
a 45 degree angle with some expressed discomfort of the 
lumbosacral spine.  November 2001 x-rays of the lumbosacral 
spine showed no fracture or dislocation seen.  There were no 
significant degenerative changes present.  Essentially 
unremarkable lumbosacral spine survey.

At his February 2004 VA examination, the veteran complained 
of pain in the mid-thoracic area to the upper lumbar area.  
It was noted that the veteran did not really complain of any 
pain of the lower lumbar spine and did not complain of any 
pain of the sciatic nerve notch with stimulation.  He was not 
complaining of pain into the hips or buttocks areas of the 
musculature.  The veteran complained of severe stiffness and 
pain in the early morning upon first arising, stating it was 
a little bit better with some light walking or movements.  He 
indicated it was particularly worse with the extended sitting 
or any type of standing or walking 20 minutes when he had to 
go shopping with his wife.  He did complain of increased pain 
with cold weather, then again, he was not really complaining 
of flare-ups as opposed to chronic type nature.  The veteran 
indicated that it was essentially the same every day.  The 
examiner noted that the veteran's gait was unaided and 
appeared to be very steady.  The veteran denied any decreased 
sensation in the lower extremities and denied any 
incontinence of urine or stool.  The veteran denied erection 
dysfunction.  

The examination showed forward flexion from 0 to 36 degrees 
with complaints of pain out of 0 to 75 degrees.  Backward 
extension was from 0 to 25 out of 0 t0 30 degrees.  Rotation 
to the left to the right was from 0 to 20 degrees out of 0 to 
30 degrees.  Lateral bending to the left was from 0 to 30 
degrees out of 35 degrees.  To the right was from 0 to 25 
degrees out of 35 degrees.  The veteran did 5 repetitions of 
complete forward flexion, backward extension and there was no 
change noted.  Straight leg raises: was able to elevate 
either leg to approximately a 35 degree angle with complaints 
of pain to the lower back, unable to palpate any additional 
spasms.  Strength: there was no muscular atrophy noted.  
Posture appeared normal and gait appeared steady.  The 
veteran did keep his back essentially stiff, but there were 
no posture abnormalities noted.  No neuropathy was noted and 
there was no radiation of pain verbalized.  



Criteria

It is noted that there has been a change in the rating 
criteria, which pertain to disorders of the spine. The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  It is also noted 
that for spine disorders, which are not rated under the code 
for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

The veteran was previously rated under Diagnostic Code 5295 
for lumbosacral strain.  Under the regulations previously in 
effect, Diagnostic Code 5295, provides that a 20 percent 
rating is warranted where there is muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating is warranted if 
the lumbosacral strain is severe with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome, which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine, which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.................. 
	60 With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.............40 With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 
months...............................	20 With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 
months..................................................... 
	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

It is also noted that for spine disorders, which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine................100 Unfavorable 
ankylosis of the entire thoracolumbar spine.............50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40 Forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine....................30 Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis................20 Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height................10 Note (1): Evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note (2): (See also 
Plate V.) For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (3): In 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Note (4): Round each range of 
motion measurement to the nearest five degrees.  Note (5): 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  5235 Vertebral 
fracture or dislocation 5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003) 5243 Intervertebral 
disc syndrome

Under certain circumstances, the neurological impairment of 
the lower extremities which is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Analysis

After considering all of the evidence, it is found that the 
manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.

The evidence shows that the back disorder was not productive 
of manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or some 
of the above with abnormal mobility on forced motion.  Thus, 
the findings did not demonstrate the presence of a severe 
lumbosacral strain.  Accordingly, it is concluded that the 
criteria for a disability rating higher than 20 percent for a 
low back disorder under Diagnostic Code 5295 were not met.  
It is further found that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level.

It is also found that a rating higher than 20 percent cannot 
not be assigned under any alternative Diagnostic Code.  The 
disorder was not productive of more than moderate limitation 
of motion of the spine.  The February 2004 VA examination 
showed forward flexion from 0 to 36 degrees with complaints 
of pain out from 0 to 75 degrees.  Backward extension was 
from 0 to 25 degrees out of 0 to 30 degrees.  Rotation to the 
left to the right was 0 to 20 degrees out of 0 to 30 degrees.  
Lateral bending to the left was from 0 to 30 degrees out of 
35 degrees and to the right was from 0 to25 degrees out of 35 
degrees.  There is no medical evidence of severe limitation 
of motion so as to warrant a 40 percent rating under 
Diagnostic Code 5292.

There is no medical evidence of intervertebral disc syndrome.  
No neurological impairment was noted in the examinations or 
treatment records.  Therefore, an evaluation under the 
provisions of Diagnostic Code 5293 which rates intervertebral 
disc syndrome is not warranted.

Under the criteria effective from September 26, 2003, 
lumbosacral strain is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) 
(effective from September 26, 2003).

At his February 2004 VA examination, the veteran complained 
of pain in the mid-thoracic area to the upper lumbar area.  
It was noted that the veteran did not really complain of any 
pain of the lower lumbar spine and did not complain of any 
pain of the sciatic nerve notch with stimulation.  He was not 
complaining of pain into the hips or buttocks areas of the 
musculature.  The veteran complained of severe stiffness and 
pain in the early morning upon first arising, stating it was 
a little bit better with some light walking or movements.  He 
indicated it was particularly worse with the extended sitting 
or any type of standing or walking 20 minutes when he had to 
go shopping with his wife.  He did complain of increased pain 
with cold weather, then again, he was not really complaining 
of flare-ups as opposed to chronic type nature.  The veteran 
indicated that it was essentially the same every day.  The 
examiner noted that the veteran's gait was unaided and 
appeared to be very steady.  The veteran denied any decreased 
sensation in the lower extremities and denied any 
incontinence of urine or stool.  The veteran denied erection 
dysfunction.  

The examiner noted that the veteran did 5 repetitions of 
complete forward flexion, backward extension and there was no 
change noted.  Straight leg raises: was able to elevate 
either leg to approximately a 35 degree angle with complaints 
of pain to the lower back, unable to palpate any additional 
spasms.  Strength: there was no muscular atrophy noted.  
Posture appeared normal and gait appeared steady.  The 
veteran did keep his back essentially stiff, but there were 
no posture abnormalities noted.  No neuropathy was noted and 
there was no radiation of pain verbalized.  

The medical evidence did not show incapacitating episodes of 
lumbosacral strain having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  

Functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint has also been considered.  See DeLuca infra.  
However, such elements are not supported by adequate 
pathology such that would warrant a rating higher than that 
currently assigned.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for an increased rating under these 
circumstances.

For all these reasons, the 20 percent rating for low back 
strain with degenerative changes should continue.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 
3.321(b)(2003).  Service-connected lumbosacral strain have 
not caused frequent hospitalizations or marked interference 
with employment.  Referral for consideration of an 
extraschedular rating for service-connected lumbosacral 
strain is not currently warranted

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.

V.  Earlier effective date

On November 6, 1998, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In blank 
number 17, which is labeled "NATURE OF SICKNESS, DISEASE, OR 
INJURIES FOR WHICH THIS CLAIM IS MADE AND DATE EACH BEGAN," 
the veteran entered the following information: "nerve damage 
left shoulder 1997."  The application form the veteran 
submitted in November 1998 includes no references to the 
right shoulder.  The veteran's claim for a shoulder 
disability was denied by the RO in February 199, and the 
veteran did not file a notice ofdisagreement with the RO's 
decision within one year after notice of the decision was 
sent to him.  The first reference to a right shoulder injury 
the veteran presented to VA was in a statement dated March 
30, 2000, and received by VA on April 3, 2000.  In the 
statement received by VA on April 3, 200, the veteran 
reported "I have been experiencing some very severe 
bilateral shoulder pain."  

Based on the statement received by VA on April 3, 2000, the 
veteran's claim was re-opened.  By a rating decision dated 
October 2000 service connection was granted by the RO for 
bilateral osteoarthritis of the shoulders as a result of a 
May 2000 report of x-ray evidence of degenerative changes in 
both shoulders.  A rating decision of January 2001 assigned a 
separate 10 percent evaluation for each shoulder.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for osteoarthritis of 
the right shoulder should be the later date of either the 
date he filed to reopen his claim of service connection for 
his shoulder disability, or the date that entitlement arose.  
The veteran filed his claim to reopen on April 3, 2000, and 
his filing of that date included his first reference to the 
right shoulder disability.  There is no evidence that the 
veteran filed what would constitute an informal claim of 
service connection for right shoulder disability under 38 
C.F.R. § 3.155 prior to April 3, 2000.  For these reasons, an 
effective date earlier than April 3, 2000, the date the 
veteran reopened his claim for service connection for a 
shoulder disability must be denied.




ORDER

Entitlement to service connection for osteoarthritis of the 
feet is denied.

Entitlement to service connection for osteoarthritis of the 
hands is denied.

Entitlement to service connection for osteoarthritis of the 
right elbow is denied.

Entitlement to service connection for osteoarthritis of the 
ankles is denied.

Entitlement to service connection for osteoarthritis of the 
left great toe is denied.

New and material evidence has not been presented to reopen a 
claim of service connection for osteoarthritis of the knees; 
the application to reopen this claim is denied.

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left shoulder is denied.

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right shoulder is denied.

Entitlement to an evaluation in excess of 20 percent for 
osteoarthritis of the cervical spine is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to an effective date prior to April 3, 2000, for 
the grant of service connection for osteoarthritis of the 
right shoulder is denied.






REMAND

?	A remand this case is necessary to schedule a VA 
examination.

The veteran contends that his Dequervain's tenosynovitis is 
more severe than reflected by the noncompensable disability 
evaluation.  Although the veteran underwent a VA examination 
in July 2003, the examiner did not test range of motion 
because he indicated that Dequervain's tenosynovitis was not 
considered a range of motion deficit producing pathology.  It 
is noted that the veteran's disability was rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2004), limitation of 
motion of the wrist, which contemplates range of motion.

Because these increased rating issue is intertwined with the 
individual unemployability issue, the Board must defer 
consideration of the individual unemployability appeal until 
the required action on the increased rating issue has been 
accomplished.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination to ascertain the severity 
of his right Dequervain's tenosynovitis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
examination must include responses to 
each of the following items:

          A.  The examiner is to comment 
on any objective manifestations of right 
wrist and hand disorders present.

          B.  The examiner is to address 
whether the veteran's right hand 
disability, when taking into account 
pain, fatigue, and flare-ups etc., causes 
the wrist motion to be limited as 
follows: palmar flexion limited in line 
with forearm or dorsiflexion to less than 
15 degrees.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, to 
include the TDIU issue, taking into 
account the entire record.  If the 
benefits sought are not granted, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


